                Case 2:18-cv-02719-EFB Document 19 Filed 06/05/20 Page 1 of 1


 1
 2
 3
                                      UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5
                                              SACRAMENTO DIVISION
 6
 7
     SEAN A. SNELL,                                               Case No.: 2:18-cv-02719-EFB
 8
                       Plaintiff,
 9
     vs.                                                          ORDER RE STIPULATION FOR THE
10
                                                                  AWARD OF ATTORNEY FEES
11   ANDREW SAUL,                                                 PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,                             TO JUSTICE ACT, 28 U.S.C. § 2412(d),
12                                                                AND COSTS PURSUANT TO 28 U.S.C. §
                                                                  1920
13
                       Defendant
14
15
16
             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that fees and
17
     expenses, in the amount of FOUR-THOUSAND EIGHT-HUNDRED SEVEN dollars and
18
19   NINETY cents ($4,807.90) as authorized by 28 U.S.C. § 2412, and costs in the amount FOUR-

20   HUNDRED dollars ($400.00) as authorized by 28 U.S.C. § 1920, are awarded to Plaintiff,
21
     subject to the terms of the stipulation.
22
             IT IS SO ORDERED.
23
24   Dated: June 5, 2020.

25
26
27
28

                               STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d) and Costs Pursuant to 28 U.S.C. § 1920
     2:18-cv-02719-EFB                                                                                                  Page 3
